Citation Nr: 1526788	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-33 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Jeffery E. Marion, Attorney

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1989 to August 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for a low back disability, migraine headaches, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Contended sleep apnea is not etiologically related to the Veteran's active service.

2.  The Veteran's GERD is not etiologically related to the Veteran's active service. 

3.  Veteran's bilateral tinnitus is assigned a 10 percent rating, the maximum authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  Contended sleep apnea was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303 (2014).

2.  The Veteran's GERD was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303 (2014).

3.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus; extraschedular consideration is not warranted.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a September 2010 letter.  The claims were then adjudicated in June 2011.  

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded a VA examination in order to adjudicate his increased rating claim for tinnitus, and such examination is sufficient to decide the Veteran's claim. Although the Veteran has not received a VA examination with regard to the claims for service connection for sleep apnea and GERD, the Board finds that the duty to assist to obtain an examination has not been triggered with respect to these claims.  The service treatment records are negative for any indication of sleep apnea or GERD and the Veteran has not provided any specific contentions that such conditions began during his service.  The Board notes that mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Sleep Apnea

The Veteran contends that he suffers from sleep apnea.  His partner reported that there were times while he was sleeping that he appeared to stop breathing.

The Veteran originally filed his claim as one for service connection for a sleep disturbance, and that he clarified in June 2011 that his claim, which revolved around experiencing nightmares and related sleeplessness, was tied to his claim for posttraumatic stress disorder (PTSD).  The Board notes that the Veteran was granted service connection for PTSD in June 2011, and that such disability encompasses his sleep disturbance manifested by nightmares.  Thus, the remaining issue on appeal is the claim for service connection for sleep apnea. 

The service treatment records are negative for any indication of sleep apnea.  The post-service treatment records do not demonstrate a confirmed diagnosis of sleep apnea.  Rather, in October 2010, the Veteran was assessed to suffer from a "sleep disorder rule out underlying obstructive sleep apnea."  The Veteran was to undergo a sleep study.  However, the Veteran has not informed the VA of any records relating to a subsequent study.  Thus, a confirmed diagnosis of sleep apnea is not of record.

The Veteran has not put forth any contentions as to how his contended sleep apnea  was caused or aggravated by his service.  He has not stated that his apnea began in service.  

In this case, the Board finds that there is no confirmed diagnosis of sleep apnea, thus the requirement for consideration of service connection, that of a present disability, has not been met.  Moreover, there is no indication of symptoms of sleep apnea in service, and the Veteran has not provided any symptoms of continuity since service.  Rather, he has stated that he suffers from symptoms of sleep apnea, but has not related those symptoms to his period of active service.  Accordingly, absent any evidence of a disability in service, continuity of symptoms since service, or a current diagnosis, service connection for sleep apnea must be denied.

GERD

With respect to the Veteran's claim for GERD, the Veteran has not put forth any contentions as to how his currently diagnosed GERD was caused or aggravated by his service. 

The service treatment records are negative for any diagnosis or treatment for GERD.  The post-service treatment records reflect that he was diagnosed with GERD in May 2009 based upon the results of an endoscopy.

The Board finds that service connection for GERD must be denied.  There is no indication of GERD in service, or for many years following service separation.  Moreover, there is no indication of a medical relationship between the current disability and service, and the Veteran has not put forth any contentions to support such a finding.  Accordingly, as none of the elements of service connection have been met in this case, service connection for GERD must be denied.

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an increased rating for bilateral tinnitus.  The RO denied the Veteran's request because a rating of 10 percent is the maximum schedular allowance under Diagnostic Code 6260 and there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit found that 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260 limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent. 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran has not contended that his tinnitus results in his inability to obtain or maintain substantially gainful employment, thus a claim for a TDIU has not been raised in this instance.

The schedular criteria for tinnitus does not describe specific symptomatology associated with tinnitus; however, there is no evidence in the record to suggest that his tinnitus has resulted in an exceptional disability picture; there is no indication of related occupational impairment.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111 (2008). 

ORDER

Service connection for sleep apnea is denied.

Service connection for GERD is denied.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

Additional development is necessary prior to further disposition of the claims for service connection for a low back disability, migraine headaches, and bilateral hearing loss.

With regard to the Veteran's low back disability, the Veteran contends that he injured his low back in service, and that his current disability is related to that injury.  On November 2010 VA examination, the Veteran reported that he injured his back in 1995 when he fell from a truck from 10 feet above.  He did not receive any medical attention, but had been experiencing pain ever since then.  Two months previously, he had developed a severe episode of pain in his low back.  Physical examination resulted in the diagnosis of chronic lumbosacral strain and early degenerative disk disease, L5-S1.  The examiner concluded that it was less likely than not that the Veteran's back disability was caused or aggravated by service because of the lapse of time between his service condition and the documented onset of the present condition.  However, the Board finds that this opinion is not adequate.  The examiner appears to have based the opinion on a lack of documentation in service or continuous symptoms, however, the Veteran stated that he had been experiencing symptoms of back pain ever since the reported service injury.  Thus, a new VA examination and opinion is necessary in order to take into account the Veteran's lay statements of service incurrence and continuity since service when determining the etiology of his current low back disability.

With regard to the Veteran's claim for service connection for migraine headaches, the service treatment records reflect multiple instances where the Veteran received treatment for ongoing headaches.  For example, in July 1992, the Veteran reported having experienced cluster headaches for three years, normally in the summer months.  He would have four to five headaches per day.  In March 1995, he was experiencing ongoing migraine headaches.  The Veteran has submitted numerous lay statements supporting his claim that he suffered from many, strong headaches while in service and since service.  On November 2010 VA examination, the examiner concluded that the Veteran's headaches were less likely than not related to his service because without documentation of a chronic headache condition there was not enough data to link the Veteran's headaches complaints in service to his current condition.  The Board finds this VA opinion to be inadequate.  The examiner stated that there was no documentation of a chronic headache condition, but such contradicts the notations in the service treatment records.  A new VA examination and opinion should be obtained in order to clarify whether the Veteran currently suffers from a headache disability and, if so, if such disability was caused or aggravated by his service.

With regard to the Veteran claim for service connection for bilateral hearing loss, the service treatment records show that audiometry testing conducted in February 1992 and in May 1990 showed a shift in decibels such that at 500 Hertz, in 1990 the Veteran had a 10 decibel loss in the left ear and a 5 decibel loss in the right ear, but in 1992, both ears showed a 45 decibel loss at 500 Hertz.  It was noted that there was no significant threshold shift.  At his November 2010 VA examination, the Veteran reported experiencing hearing loss while serving in combat during Operation Desert Strom for six months.  The examiner concluded, however, that the Veteran's current hearing loss was less likely than not caused or aggravated by service because the Veteran's hearing was within normal limits on entrance and separation examination.  The Board finds the opinion provided on VA examination to be inadequate.  A new VA examination and opinion is necessary in this instance in order to determine if the in-service auditory threshold shifts, when compared to the current diagnosis of hearing loss, indicated the onset of any current hearing loss.  The examiner should also take into account the Veteran's exposure to combat while serving in Iraq.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the etiology of the Veteran's low back disability.  The examiner should review the Veteran's claims file.  All opinions reached should include a thoroughly explained rationale.  The examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current low back disability was caused or aggravated by his service, to include his report of a low back injury that occurred in service when he fell off of a truck 10 feet to the ground and his contentions of ongoing back pain since that event.

2.  Schedule a VA examination to determine the etiology of the Veteran's migraine headaches.  The examiner should review the Veteran's claims file.  All opinions reached should include a thoroughly explained rationale.  The examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current headache condition was caused or aggravated by his service, to include the service treatment records demonstrating numerous complaints of headaches, and the Veteran's contentions that his headaches began while serving in the Persian Gulf War.

3.  Schedule a VA examination to determine the etiology of the Veteran's bilateral hearing loss.  The examiner should review the Veteran's claims file.  All opinions reached should include a thoroughly explained rationale.  If the Veteran exhibits hearing loss in either or both ears that meets the VA's criteria for a hearing loss disability, the examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current hearing loss was caused or aggravated by his service, to include combat service during the Persian Gulf War and indication in the service treatment records of a threshold shift from 1990 to 1992.

4.  Then, readjudicate the claims for service connection for residuals of a low back disability, migraine headaches, and bilateral hearing loss.  If the decision remains adverse  to the Veteran, issue a supplemental statement of the case. Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


